DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Majhi et al. (US 2020/0235162 A1).
 Regarding claim 19, Majhi teaches in figures 1-10 and related text e.g. a semiconductor device comprising: a first conductive line (502; Fig. 5A-5E; Para.0055) ; a second conductive line (512; Para. 0059) above the first conductive line (502); and a memory cell structure between the first conductive line (502) and the second conductive line (512), the memory cell structure including an information storage material pattern (510; Para. 0061) and a selector material pattern (506; Fig.5A-5C; Para. 0062) connected to each other in series in a vertical direction (connected in series; Fig.5D), the selector material pattern including a first selector material layer having a first thickness (404A; Fig.4A; Para. 0051) and a second selector material layer (404B; Fig.4A; Para. 0051) having a second thickness (second thickness of 404B), the first selector material layer including a first material (Para. 0046-0051), and the second selector material layer including a second material (different material than the first selector; Para. 0051). 
Majhi does not explicitly state the second selector material layer including a second material having a threshold voltage drift higher than a threshold voltage drift of the first material.
	However, Majhi teaches the first selector material layer and the second selector material layer can be different material (one of the layers can be formed from insulation material and the other layer can include metal transition material to have different threshold voltage; Para. 0051) and teaches the threshold voltage of the first and second selector layer is less than or equal to 1V (Para. 0117). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention, to have the second selector material layer including a second material having a threshold voltage drift higher than a threshold voltage drift of the first material in the device of Majhi since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
Claim 1 is allowed since the prior art reference does not teach the following limitation: “…the selector material pattern including a first selector material layer having a first width and a second selector material layer having a second width narrower than the first width…” with the rest of the limitations of claim 1. 
Claim 14 is allowed since the prior art reference does not teach the following limitation: “…each of the first selector material pattern and the second selector material patterns including a first selector material layer having a first width and a second selector material layer having a second width narrower than the first width…” with the rest of the limitations of claim 14. 
Claim 20 is objected to since the prior art reference does not teach the following limitation: “…a width of the second selector material layer is narrower than a width of the first selector material layer…” with the rest of the limitations of claim 20. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894